MATTINGLY, Judge,
dissenting.
I respectfully dissent. Mettler’s acts of solicitation constituted a substantial step toward commission of the crime of incest. His conviction of attempted incest should be affirmed.
I note at the outset that the question of whether a substantial step has been taken toward the commission of a crime is a question of fact to be determined by the trier of fact. Jones v. State, 523 N.E.2d 750, 752 (Ind.1988). The trier of fact may draw reasonable inferences from the direct or circumstantial evidence and a guilty verdict may be based on circumstantial evidence alone. Id. On review, we are to accept the factual findings of the trial court unless they are “clearly erroneous” — that is, unless the record lacks any facts or reasonable inferences to support the court’s findings. See, e.g., State v. Hollins, 672 N.E.2d 427, 429-30 (Ind.Ct.App.1996) (applying that standard in the context of a warrantless search). I believe the facts in this record and the reasonable inferences that may be drawn from those facts provide ample support for the trial court’s determination that Mettler took a “substantial step” toward commission of the crime. As a result, this factual determination should be sustained.
In determining whether Mettler’s solicitation of his daughter rose to the level of an attempt, the majority was correct to apply the Ward test. Under that test, 1) the solicitation must take the form of urging; 2) the urging must be for action in the immediate future; and 3) an essential element of the crime is the cooperation or submission of the solicitee. Ward, 528 N.E.2d at 54.
I disagree with the majority that Mettler’s actions did not reach the level of urging. At the time she found the letter and its contents, including a five dollar bill and the half of a one hundred dollar bill, Mettler’s daughter was still in high school and living in the family house under Mettler’s custody and control. If the person being solicited is un*505der another person’s control or living in the same house, I believe a lesser amount of “urging” constitutes solicitation. To fully appreciate the level of Mettler’s urging, it is important to view the full text of his letter:
Would you like to have the other half of this bill? It is real easy. All you have to do is come in the front room some night, with out your panties ON. So I can give you a full body massage, suck on you tits a little and pet & lick your beaver. I like the honey sweet com when you have ejac-kulation. Before you get pest, upset and mad about this, there is no sexual inter-cource intended. I will not hurt you in anyway.
If you would like a little cash under your pillow. Just let your hair down and stop wearing panties at night. Show me a little peek at your beaver pelt and some tits. I will put some cash under your pillow for the showing, each time I see a good showing. I will try to give you at lest 5 to 10 and if it a real good showing I’ll give you more when I have it.
Keep this half and when your ready to do it, and when it’s over I well tell you where the other half is. It is hiden in your room. After you read this put the letter in my dresser drawer.
If you would like to test the pillow cash out first. Just do it and I would do my part as stated. No hanky panky hands off. Just show me a little skin. & don’t be ashamed of your body. I would like to see your full body tan.
If you help me out with this job, I will try my best to help you with your Sr. trip money as you work for me by just show me what you got.
Here is 5 for a starter. See you.
Don’t be afraid to talk to me. I will not bite your head off.
After you read this put the letter in my dresser drawer or bring it to the first setting.
R. 16 (emphasis in original).
I believe Mettler’s solicitation reaches the level of urging as required by the first part of the Ward test, especially in the unique context of a father-daughter relationship. In this letter, Mettler presses his daughter to (1) come out to the front room with her panties off; (2) allow him to give her a full body massage; (3) let him “suck on her tits”; (4) allow him to “pet and lick her beaver”; (4) show him her “beaver pelt and some tits”; (5) show him a little skin; (6) not be ashamed of showing her body; and (7) show him her “full body tan.” These are clearly urging. Mettler’s offer of money was made in an effort to persuade his daughter to act. This is also an urging, especially in light of his knowledge of her need of extra spending money.4 As a result, I believe the trial court’s determination that Mettler’s solicitation constituted “urging” was correct and was supported by the facts and reasonable inferences to be drawn therefrom.
The majority also did not believe that Mettler’s requests showed the immediacy required in the second part of the Ward test, since the letter only specified “some night.”5 However, we must look at more than just the words of his letter to determine whether Mettler’s exhortations to his daughter were for actions in the near future. By ripping a one-hundred dollar bill in half and giving his daughter one half of the bill with the letter, Mettler indicated his desire for her to give in to his urging in the near future. Otherwise, he could have kept the entire one-hundred dollars and just told her he would give her the whole amount when she complied. Additionally, the fact that he gave her a five dollar bill with the letter and played on her need for spending money indicates a more temporal relationship. However, the imme*506diacy of the situation can be seen most clearly by the daughter’s actions after the letter.
Mettler’s daughter testified that after reading the letter, “I was scared and I was frightened and I felt a little sick and I called a friend.” R. 19. Her friend came over at her request. R. 19. She showed both her friend and her friend’s step-father the letter and they went to the police station. R. 20, 21. She did not want to talk to her father and did not want him to come to the police station. R. 22. Although she spent that night in the house, she stayed with one of her sisters and a friend for the next two weeks. R. 23. During that time, she only spoke to her mother. R. 24. After she returned to her home, she stayed in her bedroom while her father was there. R. 24. As soon as she graduated from high school, she moved out of the house. R. 24.
The trial court could reasonably infer that these actions indicated Mettler’s daughter was afraid of something occurring right after she read the letter. If she had not been immediately concerned, she would not have felt the need to move out of the house. She also would not have felt the need, once she returned home, to stay in her room while her father was home. This level of immediacy fulfills the second part of the Ward test.6 I do not believe the trial court’s determination that Mettlerwas soliciting an immediate response was clearly erroneous.
Because Mettler’s solicitations constitute urging for action in the immediate future, Mettler’s conviction for attempted incest should be affirmed.

. One definition of "urge” is "to press the mind or will of; ply with motives, arguments, persuasions or importunity!?]” Webster’s Third New International Dictionary 2521 (1976) (emphasis added).


. Immediacy is defined as "the quality or state of being immediate!?]” Webster's Third New International Dictionary 1129 (1976). One definition of "immediate” is "near to or related to the present!?]” Id. Therefore, "immediacy” is the quality or state of being near to or related to the present.


. There is no question that the third part of the Ward test, requiring the cooperation of the person being solicited, is present. Ward, 528 N.E.2d at 54.